 Case 6:20-cr-00019-H-BU Document 47 Filed 08/13/20                Page 1 of 1 PageID 95



                           TINITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DTVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                           NO. 6:20-CR-019-02-H

JESSICA MARIE VILLA (2),
  Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE UNTTED STATES MAGISTRATE JUDGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a PIea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance witlt 28 U.S.C.

$ 636OX1), the undersigrred   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guitty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       put.a aueort   [3   , zozo.




                                            JAMES        SLE       RIX
                                            UN         STATES DISTRICT JUDGE
